Citation Nr: 1511492	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  Service in the Republic of Vietnam is indicated by the record.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The statement of the case also listed the matter of service connection for bilateral shoulder disability.  The Veteran did not appeal this matter and it is not currently before the Board.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  In January 2013, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating for a left knee disability, effective September 15, 2011, which had previously been on appeal after being denied by the RO's January 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed an acquired psychiatric disorder, to include PTSD, anxiety, and depression, that began during his service in the Republic of Vietnam.  See, e.g., Board hearing transcript dated March 2014.  

On VA examination in December 2011, the diagnoses included mixed anxiety and depressed mood.  It was added that the Veteran did not meet all criteria for a diagnosis of PTSD.

VA treatment records document continuing diagnoses of depression, adjustment, and anxiety disorders.  See, e.g., VA mental health note dated May 2012 and VA psychiatry note dated August 2014.  

The Veteran was afforded a VA examination in August 2012.  The VA examiner indicated that the Veteran suffers from PTSD symptoms, but does not meet the diagnostic criteria for a diagnosis of PTSD.  The VA examiner explained that the Veteran has nightmares; however, he cannot recall his nightmares and does not recall much about Vietnam.  The VA examiner opined that he is not sure whether the Veteran is unable to recall his nightmares and his experiences in Vietnam due to his head injury or his alcohol dependency.  The Veteran was diagnosed with parasomnia, alcohol dependence, and a partner relationship problem.  The VA examiner opined that the parasomnia is not related to the Veteran's military service.  The VA examiner indicated that the parasomnia is causing the Veteran's sleep problems and contribute to his relationship problems.  The VA examiner opined that REM sleep behavior disorder (RBD) is a category in parasomnia.  RBD typically occurs in men over the age of fifty and alcohol consumption and withdrawals from alcohol consumption influence the intensity of REM sleep.

The August 2012 VA examiner did not comment on the previously diagnosed adjustment, anxiety, and depression disorders and if they are related to his military service.  As such, this claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, an addendum is necessary to address the outstanding questions of nexus.  

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since February 2015.

2.  Obtain all treatment records from the Reno Vet Center since October 2012.

3.  Obtain an addendum to the August 2012 VA examination report, preferably from the original examiner.  If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should indicate whether the Veteran exhibited anxiety, adjustment, and/or depressive disorders during the course of the claim (since September 2011).  For any psychiatric disability exhibited during the course of the claim, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or more) had its onset during the Veteran's active military service or is otherwise related to such a period of service?

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  Thereafter, the issue on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




